DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOERA on 12/11/2009. It is noted, however, that applicant has not filed a certified copy of the 10-2009-0123138 application as required by 37 CFR 1.55.

Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,102,813 B2. This is a statutory double patenting rejection. 
Claim 1 corresponds exactly to claim 1 of the patent.

Instant Application
US Patent 11,102,813 B2
Claim 1

A method performed by a terminal in a mobile communication system, the method comprising: 

receiving, from a base station, configuration information of a logical channel; 

transmitting, to the base station, data of the logical channel on some of resources comprising a preconfigured type of resource, 

in case that the configuration information includes information indicating that the data of the logical channel is allowed to be transmitted on the preconfigured type of resource; and 

transmitting, to the base station, data of the logical channel on some of resources not comprising the preconfigured type of resource, in case that the configuration information does not include the information indicating that the data of the logical channel is allowed to be transmitted on the preconfigured type of resource.
Claim 1

A method performed by a terminal in a mobile communication system, the method comprising:

receiving, from a base station, configuration information of a logical channel;

transmitting, to the base station, data of the logical channel on some of resources comprising a preconfigured type of resource,

in case that the configuration information includes information indicating that the data of the logical channel is allowed to be transmitted on the preconfigured type of resource; and

transmitting, to the base station, data of the logical channel on some of resources not comprising the preconfigured type of resource, in case that the configuration information does not include the information indicating that the data of the logical channel is allowed to be transmitted on the preconfigured type of resource.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463